     Case 5:20-cv-00230 Document 6 Filed on 01/28/21 in TXSD Page 1 of 8




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                             LAREDO DIVISION
JOSH LIMAS,                                §
     Plaintiff,                            §
                                           §
VS.                                        §    CIVIL ACTION NO. 5:20-CV-00230
                                           §
LFD, LLC.,                                 §
      Defendant.                           §

 DEFENDANT’S MOTION TO DISMISS FOR LACK OF SUBJECT-MATTER JURISDICTION


        Defendant LFD, LLC files this motion to dismiss this suit for lack of subject-
matter jurisdiction, as authorized by Federal Rule of Civil Procedure 12(b)(1), on
the basis of Plaintiff Josh Limas’ lack of standing.
I.      Background
        1.     Limas is a serial litigant who, between September 2, 2020 and
December 28, 2020, filed 45 identical lawsuits within the Southern District of
Texas. EXHIBIT 1. This is one of those 45 lawsuits. In each case, Limas alleges that
he is disabled; that he traveled to a defendant’s business; that he encountered non-
compliant accessible parking spaces, access ramps and/or signs (primarily to van-
accessible spaces); that he experienced “difficulty and discomfort”; and that he
intends to return to the defendant’s business. Limas claims that as a result, he is
entitled to injunctive relief, declaratory relief, and attorney’s fees from each of the
alleged wrongdoers.
        2.     Limas’ suit against LFD is one of fourteen suits that he filed on
December 24, 2020. In his Complaint, Limas alleges that LFD refused to provide
him with sufficient ADA-compliant parking in the parking lot. More specifically,
he claims that LFD’s parking lot (“the subject property”) has “no ADA-Compliant
Van Accessible space.” Doc. 1 at ¶ 9. To be clear, Limas does not allege that the
subject property has no handicap parking spaces; in fact, his Complaint contains a



                                          1
      Case 5:20-cv-00230 Document 6 Filed on 01/28/21 in TXSD Page 2 of 8




photo of a handicap parking space located at the subject property. Doc. 1 at p. 5.
Instead, Limas’ specific objection is that the existing handicap space does not have
a 96-inch side-access aisle adjacent to it. Doc. 1 at ¶ 14. Notably, the Complaint is
devoid of any details regarding Limas’ actual injury-in-fact; his place of residence;
the date(s) he allegedly visited the subject property; the vehicle he was in when he
allegedly visited the subject property; whether he is confined to a wheelchair; or
the definiteness of his intent to return to the subject property.
II.      Standard of Review and Applicable Law
         3.     The law pertinent to this motion was recently articulated by a fellow
Southern District court in Zaid v. Smart Financial Credit Union:
                Federal courts are courts of limited jurisdiction. The burden
         of establishing federal jurisdiction rests with the party asserting
         jurisdiction. A party may assert the defense of lack of subject matter
         jurisdiction in a Rule 12(b)(1) motion. A case is properly dismissed
         for lack of subject matter jurisdiction when the court lacks the
         statutory or constitutional power to adjudicate the case. The court
         may determine whether it possesses subject matter jurisdiction over
         an action by looking to (1) the complaint alone; (2) the complaint
         supplemented by undisputed facts evidenced in the record; or (3) the
         complaint supplemented by undisputed facts plus the court’s
         resolution of disputed facts.
                 No principle is more fundamental to the judiciary’s proper
         role in our system of government than the constitutional limitation
         of federal-court jurisdiction to actual cases or controversies. One
         element of the case-or-controversy requirement is that a plaintiff
         must establish, on the basis of the complaint, standing to sue. To
         have standing, a plaintiff must have (1) suffered an injury in fact,
         (2) that is fairly traceable to the challenged conduct of the defendant,
         and (3) that is likely to be redressed by a favorable judicial decision.
         Where, as here, a case is at the pleading stage, the plaintiff must clearly
         allege facts demonstrating each element. When considering whether a
         plaintiff has Article III standing, a federal court must assume
         arguendo the merits of his or her legal claim.
                ....
               . . . To establish injury in fact, a plaintiff must show that he or
         she suffered an invasion of a legally protected interest that is
         concrete and particularized and actual or imminent, not conjectural


                                             2
  Case 5:20-cv-00230 Document 6 Filed on 01/28/21 in TXSD Page 3 of 8




       or hypothetical. The ADA affords injunctive relief to disabled
       persons who are denied opportunities provided by an entity because
       of their disabilities. To have standing to seek injunctive relief, a
       plaintiff must demonstrate a real, immediate threat of repeated
       injury: Past exposure to illegal conduct does not in itself show a
       present case or controversy regarding injunctive relief if
       unaccompanied by any continuing, present adverse effects. Where a
       public accommodation’s non-compliance is ongoing, the disabled
       plaintiff suffers an ongoing injury so long as she is effectively denied
       the opportunity to participate in or benefit from the services and
       facilities of the entity.
              Courts in the Fifth Circuit have articulated two different tests
       ADA plaintiffs can use to demonstrate a threat of future injury. First,
       an ADA plaintiff can show that the inaccessibility of a place of public
       accommodation actually affects his activities in some concrete way.
       Second, a plaintiff can show that the plaintiff intends to return to the
       out-of-compliance public accommodation.
No. 4:18-CV-01130, 2019 WL 314732, at *2-3 (S.D. Tex. Jan. 24, 2019) (citations,
footnotes, ellipses, brackets, and internal quotation marks omitted; emphasis
added).
       4.     When challenging subject matter jurisdiction under Rule 12(b)(1), a
party can make a facial attack or a factual attack. Hunter v. Branch Banking and Trust
Company, No. 3:12-CV-2437, 2013 WL 607151, at *2 (N.D. Tex. Feb. 19, 2013).
       If the party merely files its Rule 12(b)(1) motion, it is considered a
       facial attack, and the court looks only at the sufficiency of the
       allegations in the pleading and assumes them to be true. If the
       allegations are sufficient to allege jurisdiction, the court must deny
       the motion. This is akin to a Rule 12(b)(6) motion in that the
       pleading’s allegations are presumed to be true, and if those
       allegations sufficiently allege a claim for recovery the complaint
       stands and the federal court must entertain the suit.
               A party can also make a factual attack on subject matter
       jurisdiction by submitting evidence, such as affidavits or testimony.
       A factual attack on the subject matter jurisdiction of the court,
       however, challenges the facts on which jurisdiction depends and
       matters outside of the pleadings, such as affidavits and testimony,
       are considered. The court is free to weigh the evidence and satisfy
       itself as to the existence of its power to hear the case. No presumptive
       truthfulness attaches to plaintiff’s allegations, and the existence of


                                          3
   Case 5:20-cv-00230 Document 6 Filed on 01/28/21 in TXSD Page 4 of 8




       disputed material facts will not preclude the trial court from
       evaluating for itself the merits of jurisdictional claims. The plaintiff
       in a factual challenge, as the party seeking to invoke jurisdiction,
       must submit facts through some evidentiary method and prove by a
       preponderance of the evidence that the trial court does have subject
       matter jurisdiction.
Id. (citations, brackets, ellipses, and internal quotation marks omitted).
III.   Argument
       5.      At issue in this motion is the “injury in fact” requirement for
standing, which Limas lacks. LFD seeks to contest this element of standing
through a factual attack and, alternatively, a facial attack.
                                       Factual Attack
       6.      LFD asks the Court to take judicial notice of Limas’ 44 other lawsuits
in the Southern District—all filed within four months of each other—wherein he
complains of alleged failures by businesses to maintain ADA-compliant parking
lots. EXHIBIT 1. See FED. R. EVID. 201(b)(1) (“The court may judicially notice a fact
that is not subject to reasonable dispute because it . . . is generally known within
the trial court’s territorial jurisdiction[.]”); see, e.g., Hunter, 2013 WL 607151, at *2
(taking judicial notice of plaintiff’s numerous ADA lawsuits). Limas’ litigation
history is relevant because it casts significant doubt on whether he is likely to
return to the subject property—as alleged in the Complaint—and thereby suffer
an injury-in-fact. See, e.g., id.; Molski v. Kahn Winery, 405 F. Supp. 2d 1160, 1165
(C.D. Cal. 2005) (finding that plaintiff’s litigation history undermined credibility
of promise to return). Upon taking the requested judicial notice, the Court should
find that this motion presents a factual challenge to subject-matter jurisdiction. See
Hunter, 2013 WL 607151, at *2. This motion should thus be granted on the basis of
LFD’s factual attack once Limas fails to submit evidentiary proof establishing the
Court’s subject-matter jurisdiction by a preponderance of the evidence. 1 See id.


       1   The Complaint does not allege that the subject property’s purported
inaccessibility actually affects his activities in some concrete way; rather, it only alleges an
intent to return to the subject property in an attempt to demonstrate a threat of future


                                               4
  Case 5:20-cv-00230 Document 6 Filed on 01/28/21 in TXSD Page 5 of 8




                                     Facial Attack
       7.      Though Limas has an obligation to clearly allege facts demonstrating
each element of standing, he has failed to do so. See Zaid, 2019 WL 314732, at *2.
Though Limas complains that the subject property does not have a van-accessible
space, the absence of such a space would only injure him if (1) he relies on a
wheelchair for mobility; and (2) he traditionally travels with the wheelchair
through the use of a specially-equipped van with a lift that deploys from the
passenger side to accommodate the wheelchair (collectively “the subject travel
conditions”). Yet, Limas tellingly does not assert that he has previously traveled
to the subject property—or that he will do so in the future—under the subject
travel conditions. Instead, he only vaguely asserts that he “uses assistive devices
for mobility.” Doc. 1 at ¶ 5. But “assistive devices” is a broad term that can refer
to canes, crutches, walkers, rollators, and other devices whose users would be
unaffected by the absence of a 96-inch side-access aisle, which is the sole focus of
the Complaint. Accordingly, the Complaint fails to clearly allege facts
demonstrating that Limas has suffered an injury in fact.
       8.      The Complaint further fails to demonstrate an injury in fact because
it fails to clearly allege facts showing that Limas has any plausible intention or
desire to return to the subject property but for its purported barriers to access.
       [W]here the plaintiff seeks declaratory and injunctive relief, the
       plaintiff must also show a significant possibility of future harm; it is
       not enough to show only a prior injury. Moreover, because the ADA
       provides for injunctive relief, plaintiffs complaining about
       architectural barriers at public accommodations have standing to
       bring claims only if they show a plausible intention or desire to
       return to the place but for the barriers to access. Intent to return to
       the place of injury “some day” is not sufficient. The court must
       decide standing based on the facts at the time the suit is filed; thus
       the plaintiff’s effort to bolster standing after that time cannot help
       him. In considering the likelihood of return, courts consider such


injury. See Zaid, 2019 WL 314732, at *3 (discussing two different tests ADA plaintiffs can
use to demonstrate threat of future injury).


                                            5
   Case 5:20-cv-00230 Document 6 Filed on 01/28/21 in TXSD Page 6 of 8




       factors as (1) the proximity of the defendant’s business to the
       plaintiff’s residence, (2) the plaintiff’s past patronage of the
       defendant’s business, (3) the definitiveness of the plaintiff’s plans to
       return, and (4) the plaintiff’s frequency of travel near the defendant.
Van Winkle v. Pinecroft Ctr., L.P., No. 4:16-CV-02694, 2017 WL 3648477, at *6 (S.D.
Tex. Aug. 23, 2017). Here, the Complaint has articulated no facts through which
the Court could find, under the above four-factor test, that Limas is likely to return
to the subject property.
       •    Factor #1: The Complaint provides no information as to the proximity
            of Limas’ residence to the subject property. The Complaint does not
            identify the city in which Limas resides, nor does it even identify him as
            a Texas resident.
       •    Factor #2: The Complaint vaguely indicates that Limas visited the
            subject property on one occasion at some point in September of 2020.
            Doc. 1 at ¶ 11. The Complaint does not allege that Limas actually visited
            the subject property to provide patronage to LFD’s business—as
            opposed to visiting the subject property for the sole purpose of acting as
            an ADA “tester.” See Zaid, 2019 WL 314732, at *1 (stating that an ADA
            “tester” refers to one who “tests the ADA compliance of various
            businesses and files lawsuits against those that have failed to comply
            with the ADA’s accessibility requirements”).
       •    Factor #3: Limas does not plead any concrete plan to return to the
            subject property. The Complaint only contains this one conclusory
            statement pertinent to this matter: “Plaintiff has the intent to return to
            the LFD Home Furnishings.” Doc. 1 at ¶ 12. This conclusory statement
            does not suffice. See Van Winkle, 217 WL 3648477, at *9 (finding that
            ADA complaint did “not allege a concrete plan for return, but only
            state[d] that [plaintiff] intends to return after the barriers are removed”).
       •    Factor #4: The Complaint says nothing about the frequency of Limas’
            travel near the subject property. To reiterate, the Complaint does not
            identify either the city or state in which Limas resides.
III.   Conclusion
       9.      For all the above reasons, the Court should dismiss this suit for lack
of subject-matter jurisdiction.




                                            6
  Case 5:20-cv-00230 Document 6 Filed on 01/28/21 in TXSD Page 7 of 8




                               Respectfully submitted,

                               /s/ Michael A. McGurk
                               Michael A. McGurk
                               State Bar No. 00797746
                               Fed. ID No. 20091
                               mmcgurk@wmcnlaw.com
                               1506 S. Lone Star Way, Ste. 10
                               Edinburg, Texas 78539
                               p. 956.632.5030
                               Attorney in Charge for LFD, LLC

OF COUNSEL:
Walsh McGurk Cordova Nixon, PLLC




                                   7
  Case 5:20-cv-00230 Document 6 Filed on 01/28/21 in TXSD Page 8 of 8




                         CERTIFICATE OF SERVICE

      I hereby certify that on January 28, 2021, all counsel of record who have

consented to electronic service were served with a copy of this document via the

Court’s CM/ECF system.

                                                     /s/ Michael A. McGurk
                                                     Michael A. McGurk




                                       8
